Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Sub-Species I, claims 1-26 in the reply filed on 2/18/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden is placed upon the Office to search for all sub groups.  This is not found persuasive because each sub group would require to be considered and searched separately, thereby impose a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaver et al (USP 7,418,763). Shaver et al discloses a cleaning device replacement head 12 comprising a housing 20 having a debris collection chamber and suction opening 54 for allowing debris to flow into the chamber, a hydrophobic filter 312 positioned to allow a suction force to be applied through the chamber and suction opening 54 while preventing debris from passing therethrough, a valve 22 arranged to allow debris to enter the chamber while limiting debris from exiting the chamber, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al (USP 7,418,763). Shaver et al discloses the claimed invention except the valve is formed from a material selected from the group consisting of a non-woven, a woven and a plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
(s) 12-13 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al (USP 7,418,763) in view of De Soto-Burt et al (USP 7,934,287). Shaver et al discloses the claimed except a planar cleaning sheet mated to the housing. De Soto-Burt et al discloses a cleaning device head 20 comprising a planar cleaning sheet 42 mated to a housing 24 (note Fig. 1-5, col. 2, line 57 to col. 3, line 29). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the cleaning device replacement head of Shaver et al with cleaning device head having a planar cleaning sheet disclosed by De Soto-Burt et al in order to provide an efficient way to clean a surface by wiping a floor surface.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892. Reference are cited to show replacement head related to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723